People v Crespo (2018 NY Slip Op 08251)





People v Crespo


2018 NY Slip Op 08251


Decided on December 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Kapnick, JJ.


1822 519/13

[*1]The People of the State of New York, Respondent,
vRaymond Crespo, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Ben A. Schatz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen J. Kress of counsel), for respondent.

Upon remittitur from the Court of Appeals (__ NY3d __, 2018 NY Slip Op 06849 [2018]), judgment, Supreme Court, New York County (Thomas A. Farber, J.), rendered December 19, 2014, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life and 3 1/2 to 7 years, respectively, unanimously affirmed.
The Court of Appeals remitted this case for consideration of the facts and issues raised but not determined on the appeal (CPL 470.25[2][d]; 470.40[2][b]). Upon remittal, we find, and the parties agree, that there are no such remaining facts or issues. Accordingly, the judgment should be affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2018
CLERK